           Case 1:18-cv-11940-AT Document 11 Filed 02/05/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CASA EXPRESS CORP, as Trustee of
CASA EXPRESS TRUST,

                                 Plaintiff,
                                                     Case No. 18-CV-11940 (AT)
                    v.
                                                  AFFIRMATION OF SERVICE
BOLIVARIAN REPUBLIC OF
VENEZUELA,

                              Defendant.


      JEREMY WALLISON, pursuant to 28 U.S.C. § 1746, hereby declares as

follows:

      1.      I am an attorney admitted to practice before this Court and a member

of Wallison & Wallison LLP, attorneys for Plaintiff Casa Express Corp, as Trustee

of Casa Express Trust (“Plaintiff”). I am over the age of 18 and not a party to the

above-captioned action.

      2.      On December 20, 2018, then again on December 26, 2018, then again

on December 27, 2018, then again on January 2, 2019, then again on January 3,

2019, then again on January 7, 2019, and then again on January 9, 2019, a process

server under my direction unsuccessfully attempted to serve copies of (a) Plaintiff’s

Summons, (b) Plaintiff’s Complaint, (c) Judge Analisa Torres Rules, and (d) the

ECF Rules and Instructions (collectively, the “Initial Service Papers”), via personal

service upon the Consul General of Venezuela, or in her absence or incapacity, any

consular official, each an agent for service of process contractually designated by



                                              1
           Case 1:18-cv-11940-AT Document 11 Filed 02/05/19 Page 2 of 4



Venezuela in the debt securities sued upon in this case, at Venezuela’s New York

consulate located at 7 East 51st Street, New York, NY, 10022.

      3.      The efforts made on each of those attempts, and the reasons they were

unsuccessful, are set forth in the affidavit of Reginald Hunter, process server, dated

January 10, 2019, a true and accurate copy of which is attached hereto as Exhibit A.

      4.      Attached hereto as Exhibit B is a true and accurate copy of the

affidavit of Bruce Lazarus, an additional process server, dated January 10, 2019,

who joined in Mr. Hunter’s January 9, 2019, service attempt.

      5.      As Mr. Lazarus details, he accompanied Mr. Hunter to the consulate

on January 9, 2019, and, once there, spoke with two employees, explained the

nature of his visit, received no reply, and then asked to speak with someone in

authority, shortly after which he was met by an individual named “Victor,” who

refused to give his last name and title, but who explicitly claimed authority to speak

on behalf of the Consul General. Ibid.

      6.      Mr. Lazarus again explained the nature of his visit and showed Victor

the provision in the debt securities sued upon in which Venezuela designates the

Consul General or other consular officials its agents for service of process. Ibid.

      7.      Victor then read the contractual provision and stated it was “false and

not true.” Ibid.

      8.      Mr. Lazarus then asked Victor to accept service of process, which

Victor refused, stating further that no one – now or later – would be able to accept

service of process at the Venezuelan consulate in New York. Ibid.




                                           2
            Case 1:18-cv-11940-AT Document 11 Filed 02/05/19 Page 3 of 4



      9.       On January 23, 2019, a process server under my direction personally

served copies of the Initial Service Papers plus (a) Plaintiff’s Rule 7.1 Statement, (b)

the Civil Cover Sheet, (c) the January 10, 2019 Initial Pretrial Conference Order,

and (d) the January 10, 2019 Order Regarding Magistrate Judge (collectively, with

the Initial Service Papers, the “Service Papers”), upon Ayerim Flores Rivas,

Venezuela’s Consul General in New York, in front of 2810 36th Street, Astoria, New

York, 11103. A true and accurate copy of an affidavit of service from Di Cong Jiang,

process server, dated January 31, 2019, detailing the service of Ms. Rivas, is

attached hereto as Exhibit C.

      10.      Attached as Exhibit D is a true and accurate copy of selected pages of

the Gaceta Oficial de la República Bolivariana de Venezuela, an official government

publication, dated October 26, 2018, which reflects an October 22, 2018, resolution

appointing Ayerim Flores Rivas Venezuela’s Consul General in New York. Exhibit

D has been redacted to conceal the National Identification Card (Cédula) numbers

of Ms. Rivas and others. Exhibit D also contains a certified translation of the

resolution.

      11.      Attached as Exhibit E is a true and accurate copy of an article

published on a website, http://mppre.gob.ve/2018/04/19/en-nueva-york-celebraron-

los-208-anos-de-la-proclamacion-de-la-independencia-de-venezuela/, last visited on

January 22, 2019, believed by declarant to be an official website of the Venezuelan

Foreign Ministry, which includes a picture of an individual identified in that article




                                            3
             Case 1:18-cv-11940-AT Document 11 Filed 02/05/19 Page 4 of 4



as “Ayerim Flores, Venezuelan Consul in New York.” Exhibit E also contains a

certified translation of the article.

       12.      In his affidavit of service, Exhibit C, Mr. Jiang confirms that the

person he served is the woman shown in the picture in Exhibit E.

       13.      On January 24, 2019, a process server under my direction served an

additional copy of the Service Papers via personal service upon a security officer

stationed at Venezuela’s New York consulate, located at 7 East 51st Street, New

York, NY, 20022. Venezuela’s New York consulate is the actual place of business of

the authorized agents for service of process, such as Ms. Rivas, designated by

Venezuela in the debt securities sued upon. A true and accurate copy of an

affidavit of service from the process server regarding service on the security officer,

dated February 5, 2019, is attached hereto as Exhibit F.

       14.      As attested in Exhibit F, the process server, on February 1, 2019,

further sent copies of the Service Papers via first-class mail to Venezuela’s New

York consulate addressed to the attention of the Consul General. A true and

accurate copy of a U.S. Postal Service certified mail receipt, dated February 1, 2019,

is attached as Exhibit G.

       I declare under penalty of perjury that the foregoing is true and correct.

Executed in New York, New York on February 5, 2019.


                                        /s/ Jeremy Wallison
                                        ___________________________
                                        Jeremy Wallison, Esq.




                                             4
